﻿130.	 This universe, full of clash and clamour, can it become more harmonious in its very diversity? Harmony, diversity/ peace, justice, equality: these are the ideals which our Organization embraced after the worst test that mankind has ever been put to. Man was revealed in all his nakedness, his moral bankruptcy, his monstrousness.
131.	But some 30 years later, the world is facing a crisis, and beyond the challenges of illiteracy, famine, malnutrition, economic disorder, armaments and ideological wars, we discern a rather bleak future. We must avert it.
132.	Before continuing my reflections, would this august body allow me to perform the pleasant duty of transmitting to it the best -wishes for its encouragement and full success of His Imperial Majesty Bokassa I, whose coronation will coincide with the end of this session. His Majesty expresses the ardent hope that our work can go forward in tolerance and calm, so that we can find the proper ways and means to promote a lasting peace, real detente and a new and more just international economic order.
133.	The Socialist Federal Republic of Yugoslavia has been able firmly to translate into practice these principles which are dear to my country: those of non-alignment and genuine national development. Therefore, on behalf of the Central African delegation, I warmly welcome the election of the President for the thirty-second session. His experience and expertise in international affairs, I am sure, gives him the capacity to lead our work to a successful conclusion.
134.	My congratulations go also to. Mr. Amsrasinghe, the Permanent Representative of Sri Lanka, for the perfect tact he showed as President of the previous session.
135.	We express to Secretary-General Kurt Waldheim all our support, our deep sympathy, for the delicate and valuable task he has in seeing to it that the purposes and principles of the Charter are observed. He does this task with the modesty and discretion we have come to expect of him and which are guarantees of his effectiveness. Quite rightly, my country voted for his second term.
136.	The Central African Empire welcomes with particular pleasure and pride the admission to our Organization of the Republic of Djibouti and the Socialist Republic of Viet Nam. Those countries have shown us yet again, through their heroic struggle and their determination, that the just cause always wins. We are sure that the Republic of Djibouti and the Socialist Republic of Viet Nam will bring new life to our Organization.
137.	I mentioned a rather bleak future.
138.	In southern Africa, the stronger the wind of freedom blows, and the greater black awareness becomes, the more violent become the death throes of the minority regimes and the greater grows the risk of conflagration throughout the continent. Here and in other bodies, my country has said, and I repeat, that the Central African Empire joins the international community in reaffirming its condemnation of any discrimination for reasons of race, colour or creed. My country, the melting-pot of African civilizations at the heart of Africa, holds the position traced by the philosophy of our great national party, the Movement for Social Development of Black Africa, the philosophy of "Zo Kwe Zo" and "Zo Ay eke Zo": in other words, every man is a man.
139.	In Namibia, the Central African Empire reaffirms its support for all the authentic forces, and particularly the South West Africa People's Organization, and will continue to support initiatives such as those already under way, to see to it that in 1978, finally, that Territory will become effectively independent.
140.	Zimbabwe is still a source of concern. So many efforts have been made to re-establish legality and justice.
141. Despite the efforts undertaken by the international community at Geneva and Maputo and by the front-line States, Ian Smith entrenches himself in his position by a number of clever delaying tactics. Such an attitude is without a future and can only lead to chaos. Events cannot be deflected from their course. The black majority will inevitably come to power under the flag of the Patriotic Front, recognized at the last session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Libreville in July.
142. These hotbeds of tension, which will soon be eliminated, have, unfortunately, been joined by others. Africa has become the field of choice for hegemonic conflict and an attempt is being made to implant foreign ideologies. From this rostrum I affirm and proclaim that the Central African people has chosen its path and nothing can deflect it from it. We dare to believe that the expression "Africa for the Africans" will be heard and understood throughout the world.
143.	International peace is dangerously threatened in the Middle East. The refusal to recognize the identity and the individuality of the Palestinian people, the occupation of Arab lands, the plundering of the land of the Arab populations, the difficulties of coexistence between communities with different origins and religious beliefs constitute, in our opinion, among other causes, the signal characteristics of this explosive situation.
144.	Despite the establishment of committees of all kinds, the peace plans proposed here and there and the goodwill missions which have followed one on the other, tension continues to increase.
145.	Thus we note, with apprehension, that the delays in a settlement of the question constantly give the highest degree of concern to the international community, because of the latest events which have escalated the confrontations, bringing wounds and bloodshed to the region.
146.	Over and above all the differences, we consider that there is a people which has a right' to a fatherland and to recognition of its legitimate rights: that is the Palestinian people.
147.	However, within the framework of a peaceful settlement laid down by our Organization, the parties in conflict must find the political will to seek solutions which transcend all other motivations. In any case, my country will continue to bring all its support to the effective application of the relevant resolutions adopted by our Organization, among others, resolutions 242 (1967) and 338 (1973) of the Security Council, for the establishment of a just and lasting peace in the region.
148.	In the Eastern Mediterranean, that is in Cyprus, efforts have been undertaken, within the framework of a peaceful settlement of the matter, on the basis of resolutions 3212 (XXDC) and 3395 (XXX), but little progress has been made.
149.	The Central African Empire will contribute to any initiatives, within .the framework of our Organization, to preserve the independence of Cyprus and initiate a reconciliation between the two communities within an indivisible and free State.
150.	I cannot pass over in silence the terrible problem of the arms race which involves ever more murderous and sophisticated weaponry. Everything leads us to believe that international detente, which has been so ardently sought by our Organization is far from having been attained. The nuclear and thermonuclear tests, the control of the seas and oceans for military and hegemonic purposes and the insidious proliferation of atomic and conventional arms make disarmament, we must say, a distant prospect. What would we not do to devote this infinite potential of intelligence, knowledge and colossal wealth that has been thus diverted to the solution of the problems of poverty, ignorance and disease, which are the lot of most of the inhabitants of the world.
151.	-My country will never stop protesting most vigorously against the folly of this headlong charge to death and will support always and in every forum the promotion of the kind of peace which is not necessarily just the absence of war but a true peace between peoples. Therefore, we optimistically await the special session of the General Assembly and the World Disarmament Conference.
152.	This analysis of the international situation should serve to strengthen within our Organization our will to bring about necessary and urgent changes in a spirit of sincere friendship, tolerance and non-interference in the internal affairs of States.
153.	Almost a year ago my country underwent a radical change at the institutional level. On 4 December 1976, the Central African people, united in the national party, the Movement for the Social Development of Black Africa, freely and in complete sovereignty adopted a new Constitution which raises the Republic to an Empire and proclaims His Majesty Bokassa the first Emperor.
154.	This act of national sovereignty, the establishment of the Central African constitutional monarchy, demonstrates the originality and the will of the Central African people to confirm, in national independence, a new democracy designed to bring about the full flowering of the Central African personality and the harmonious economic development of the Empire.
155.	Hence, concerned to associate the Central African people closely with their own destiny, the Constitution provides for a National Assembly elected by universal suffrage and an Economic and Social Council, and makes the Supreme Court the supreme guardian of constitutional freedoms.
156.	Furthermore, the Constitution accords the Central African people the fundamental rights laid down in the United Nations Charter and the Universal Declaration of Human Rights and, in particular, confers upon Central African youth and women a special place enabling them to affirm their identity and play their full part in the nation.
157.	Finally, the Constitution makes the Emperor the arbitrator and regulator of the proper functioning of the institutions. He symbolizes the national unity of the Empire and assures its. enduring future.
158.	Every country freely chooses its path, and does so in strict observance of the fundamental principles of our Charter. The Central African people has chosen its path, in accordance with its aspirations.
159.	We wish for peace. My country — another Switzerland - has always wanted and always sought peace, basing itself on sincere friendship as the way to better co-operation with respect for national sovereignty and non-interference in the internal affairs of other States. It is our expectation that the same should be true reciprocally.
160.	That is why we shall respond to any attempt at interference in our internal affairs and any attempt to lay down the law to us. Let those who seek to give lessons, and whose acts tend to do the most harm to relations between States, reflect on these words of Alain Peyrefitte: "We cannot have an insight into the present situation without an insight into history." Let these givers of lessons look into their own history.
161.	What can be said that has not already been said about the pressing need to establish a new international economic order based on equity, growth and above all, justice?
162.	My country, which is land-locked, feels acutely the effects of economic and financial- disorder, particularly the deterioration in the terms of trade aggravated by inflation.
163.	Of course, many conferences and approaches to the matter have been either held or proposed. The last to date, the North-South dialogue, despite a few agreements obtained, has not produced the results so long awaited by the developing countries. None the less, we must note that a move has been made, as we must fully appreciate the Lome Convention between the European Economic Community and countries of Africa, the Caribbean and the Pacific.
164.	Furthermore, the problem of the release from indebtedness of . the developing countries, particularly those countries most affected, must find a rapid solution, if we are to be able to talk of solidarity. Similarly, the specific conditions, and needs of the developing countries must be taken into consideration on the basis of preferential treatment, in accordance with the economic declaration of the Fifth Conference of Heads of State or Government of Non-Aligned Countries, held at Colombo in August 1976.
165.	It is in this spirit that the Central African delegation appeals to the developed countries and the international organizations to facilitate the transfer of resources by increasing the real value and volume of assistance to developing countries, in accordance with General Assembly resolution 3362 (S-VII) of the seventh special session. My country also supports the idea of convening a conference of donor, creditor and debtor countries to study the means of easing the burden of indebtedness of the third world.
166.	My country also supports unreservedly all measures aimed at putting an end to the devious practices of transnational corporations and at drawing up an international code of conduct for this purpose.
167.	The establishment of a new international economic order is a long-term collective task, of course, but the fundamental problem remains the awareness and the political will of the "have" countries to bring this about.
168.	It is up to the disadvantaged countries to strengthen their solidarity, because the primary responsibility for their development is their own.
169.	In this respect, the results of the Conference on Economic Co-operation among Developing Countries, held in Mexico last year, and of the ministerial conference on economic co-operation among African countries, held at Kinshasa also in 1976, are highly encouraging.
170.	Furthermore; the success of the First Conference of Heads of State and Government of the Organization of African Unity and the League of Arab States, held in Cairo this year, also gives cause for satisfaction. The important measures laid down in the declaration, the programme of action and the agreement on the organization and methods to be adopted form a sure basis for a relationship of co-operation between Africans and Arabs in the political, economic, financial, commercial, technical and scientific fields.
171.	We are sure that such horizontal co-operation is part of the irreversible tide of history.
172.	We certainly expect a great deal from international co-operation, but it must be in addition to national efforts. The Central African Empire, within the framework of "operation Bokassa"—a strategy for economic and social development—is making vast efforts in the struggle against under-development. There are many examples to prove this to men of goodwill. We shall mention here only the case of the port works at Bangui, Mongoumba, mainly financed from the national budget and intended to solve the delicate and difficult problem of the interruption of navigation on the Ubangui.
173.	To complete the national effort under the programme to provide an outlet from its land-locked situation, my country sets great hope in the building of a railway between Bangui and the ocean, and in the Trans-Africa Highway between Lagos and Mombasa. The Central African Empire, through me, declares itself ready to accept any assistance making it possible to carry out these ventures, which are vital for its economy and for the exploitation not only of resources already known but also of those revealed by satellite and known as the "Bangui anomalies". Of course, this must be in the spirit of dialogue and confidence which the Central African Government has always shown.
174.	But the Central African Empire, land-locked country, cannot dissociate the thorny problem of being land-locked from that of the law of the sea. Therefore, it greatly regrets the inconclusiveness of the sixth session of the Third United Nations Conference on the Law of the Sea, recently held in New York, as the Central African delegation, from this rostrum on the same occasion last year, had expressed its hope of seeing the work of that Conference achieve positive results.
175.	We launch a heart-felt appeal to the countries which have the technology, to their spirit of solidarity, so that a consensus may be found in the negotiations to be held at Geneva in 1978 during the seventh session of that Conference.
176.	The position of the Central African Empire is dictated by the following principles of equity: that every country should enjoy freedom of transit and access to the sea; that, since the high seas are open to all States, the resources of the sea-bed and the ocean floor beyond the exclusive economic zones are the common heritage of mankind; and that the exploitation of those immense resources must not be carried out only for the benefit of those countries which have the advanced technology but also for the benefit of mankind as a whole.
177.	Finally, in the same spirit, we also appeal to the international community and its various organizations to ensure that special terms for transport are offered to the land-locked countries of the third world.
178.	After having mentioned and considered with representatives the events that are of concern to our world in this third decade of the United Nations, I cannot but reflect on the progress made in the twentieth century.
179.	Intelligence, science and technical expertise have dangerously increased man's power, giving a more than disquieting dimension to his instinct of domination. A system of ethics is needed to make him aware of his actions and his responsibility towards others.
180.	That restraining influence, that rampart of solidarity, is of course to be found in the United Nations. That is a human endeavour subject to success but also to vicissitudes. None the less my country, the Central African Empire, remains optimistic and is confident about it, because the United Nations remains the privileged place where together, large and small, rich and poor, we can deliberate and seek ways and means likely to create effective conditions for co-operation for peace and international security.
181.	On 20 October 1970, from this rostrum, His Imperial Majesty Bokassa I, on the occasion of the twenty-fifth anniversary of the United Nations, said:
"The Second United Nations Development Decade ought to be both the Second Development Decade and the disarmament decade. I think it would be pointless to refer to a disarmament decade if an ever-growing multiplicity of situations of wretchedness, hunger and frustration did not give hundreds of millions of men, who would have little to fear from an apocalyptic death from modern weapons, the ultimate recourse of a different sort of death, but one which in the end analysis is just as final."
182.	Those words still hold good today and, in closing, I should like to join representatives in hoping that tomorrow will be a more cheerful outlook. Let us hope that at least it will be less bleak.
